ORDER DENYING PETITION FOR REVIEW ON WRIT OF CERTIORARI
This case came on before the court upon the Petition For Review on Writ of Certio-rari filed herein on behalf of the Petitioner, Clayton Blakeman, on April 6, 1988; and the court having reviewed the file, the record, the Petition For Review on Writ of Certiorari, and having carefully considered the matters presented therein, finds that the Petition For Review on Writ of Certio-rari should be denied, and it therefore is,
ORDERED that the Petition For Review on Writ of Certiorari be, and the same hereby is, denied.
THOMAS, J., dissents.
URBIGKIT, J., files a dissenting opinion.